COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00507-CR


CARL ROBERSON                                                           APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. F-2013-1844-D

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      Appellant Carl Roberson attempts to appeal his conviction for driving while

intoxicated. The trial court’s certification states that this “is a plea-bargain case,

and the defendant has NO right of appeal” and that “the defendant has waived

the right of appeal.” See Tex. R. App. P. 25.2(a)(2). We notified Roberson that

the appeal would be dismissed pursuant to the trial court’s certification unless he


      1
       See Tex. R. App. P. 47.4.
or any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. Roberson filed a

response, but it does not show grounds for continuing the appeal. Therefore, in

accordance with the trial court’s certification, we dismiss this appeal. See Tex.

R. App. P. 43.2(f).

                                                 PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 26, 2015




                                       2